Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2021

                                     No. 04-21-00463-CV

               IN THE INTEREST OF M.M., J.M.M., AND L.A.M., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-00974
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

        Appellant’s brief was originally due on November 29, 2021. Appellant has filed a motion
for an extension of time to file her brief. The motion is GRANTED. Appellant’s brief is due on
or before December 20, 2021. However, given the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court